Citation Nr: 0212338	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-09 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for coronary artery 
bypass grafts, arteriosclerotic heart disease, and status 
post myocardial infarction as secondary to service-connected 
history of rheumatic fever.

2.  Entitlement to an effective date earlier than December 8, 
1998, for a 10 percent rating for a history of rheumatic 
fever.

3.  Entitlement to an increased rating for a history of 
rheumatic heart fever, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

Although the issue for entitlement to an increased rating for 
a history of rheumatic heart fever, currently rated as 10 
percent disabling, was not certified for appeal, the Board 
finds that the issue is properly on appeal, for reasons 
explained in the remand below.  Additional development is 
needed prior to proceeding with disposition of that issue.  


REMAND

The veteran was originally granted service connection for 
rheumatic fever, with no residual disability, in May 1946.  
He was assigned a noncompensable disability rating at that 
time.  In December 1998 the veteran submitted a claim wherein 
he said that his service-connected rheumatic fever had caused 
heart valve damage that had resulted in his having a heart 
attack and five-vessel bypass surgery.

The veteran's claim for entitlement to service connection for 
coronary artery bypass grafts, arteriosclerotic heart 
disease, and status post myocardial infarction, as secondary 
to service-connected rheumatic fever, was denied in March 
2000.  The veteran then perfected an appeal of that denial in 
April 2000 with the submission of a VA Form 9.  The veteran 
indicated on the form that he desired to have a "BVA hearing 
at a local VA office before a member of members of the BVA" 
(hereinafter, "Travel Board hearing").  He submitted 
separate correspondence at the time wherein he said that he 
also wanted a local hearing at the RO.  There is no 
indication in the claims folder that the veteran ever 
withdrew his request for a Travel Board hearing.

At the time of his substantive appeal in April 2000, the 
veteran also asserted that he was claiming that he had 
valvular heart disease as a result of his service-connected 
rheumatic fever.  Additional development was undertaken and 
the veteran was eventually granted a 10 percent rating 
related to his service-connected rheumatic fever in October 
2001.  The rating was made effective as of December 8, 1998, 
the date the veteran's claim for entitlement to service 
connection for his several claimed heart-related disabilities 
was received.

The veteran submitted a notice of disagreement in January 
2002.  The RO wrote to the veteran in March 2002 and inquired 
if he wanted to have the RO resolve his disagreement through 
the use of the Post-Decision Review Process.  The veteran was 
further informed that if he elected to have a Decision 
Officer Review, he would receive a new decision on the 
issue(s) involved.

The veteran submitted several statements and medical evidence 
in March 2002.  In his statements the veteran argued that he 
should be given an earlier effective date for his 
compensation.  He also argued that he should have a higher 
disability rating.  

The veteran later submitted a form electing to have his 
disagreement handled under the Decision Review Officer (DRO) 
process.  The form was submitted in March 2002.  The form was 
not specific as to the issue(s) the veteran desired to be 
handled under the DRO process.

The RO issued a statement of the case (SOC) regarding the 
issue of an earlier effective date for the veteran's 10 
percent disability rating in April 2002. 

The veteran submitted a VA Form 9 in May 2002.  He indicated 
that he wanted to appeal the issue listed on the SOC.  He 
further indicated that he did not want a BVA hearing at that 
time but that he had requested a review by a one-person 
panel.

The Board notes that despite the RO's inquiry as to whether 
the veteran wished to participate in the DRO process, and 
despite the veteran's timely request for participation in the 
DRO process, there is no indication in the claims folder that 
any action was taken in that regard.  Specifically, there is 
no DRO decision following the veteran's March 2002 request to 
have his decision handled under the DRO process.  See 
38 C.F.R. § 3.2600 (2001).  

Finally, as noted above, the RO awarded an increased rating 
for the veteran's service-connected rheumatic fever in 
October 2001.  Notice of the rating action was provided to 
the veteran in December 2001.  The veteran submitted a 
statement that he styled as a "notice of disagreement" in 
January 2002.  He also submitted statements in March and May 
2002, respectively, wherein he argued that he should receive 
a higher disability rating.  The Board finds that the January 
2002 submission from the Board can be construed as a 
disagreement with the October 2001 determination, especially 
in light of the veteran's other statements arguing for a 
higher rating, and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2001).  Nevertheless, an SOC on this matter has not 
been issued.  Rather, the April 2002 SOC of record only 
addressed the earlier effective date issue.  As such, an SOC 
should be issued on this issue of entitlement to an increased 
rating for rheumatic fever, currently rated as 10 percent 
disabling, unless the veteran's claim is resolved in some 
manner, such as DRO review or a complete grant of benefits 
sought on appeal, or unless the claim is withdrawn.  See 
Manlincon v. West, 12 Vet. App. 328 (1999).  


In light of the foregoing the case must be REMANDED to the RO 
for the following:
 
1.  The veteran should be contacted and 
requested to clarify his intentions as to 
whether he desires a Travel Board hearing 
in conjunction with his claim for 
entitlement to service connection for the 
several heart-related conditions.  If he 
desires a hearing, he should then be 
scheduled for the hearing.

2.  The RO should take whatever actions 
are appropriate to review the rheumatic 
fever issue(s) under the DRO process in 
compliance with 38 C.F.R. § 3.2600.

3.  Unless the issue is resolved or is 
withdrawn, the RO should furnish the 
veteran and his representative with a 
statement of the case on the issue of 
entitlement to an increased evaluation 
for history of rheumatic fever, 
currently rated as 10 percent disabling.  
The veteran must be informed that he 
must file a substantive appeal to the 
statement of the case if he wishes the 
Board to consider the issue addressed 
therein.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


